                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS

Valentina L. O’Connor, as next friend and     )
guardian of Michael W. O’Connor               )
                                              )       Case No: 15 C 8066
v.                                            )
                                              )       Chief Judge Ruben Castillo
City of Chicago, et al.,                      )



                                             ORDER

Robert Fink’s motion to withdraw his appearance as counsel for plaintiff [181] is granted.
Plaintiff’s pro se motion for permission to file a rebuttal to the settlement order [179] and motion
for permission to inform the Court [184] are denied pursuant to the Court’s Order entered on
1/16/2019.




Dated: January 16, 2019                           /s/ Chief Judge Ruben Castillo
